Stephens, J.
This being a suit against a corporation to recover an amount representing the value of its pwn stock, after the defendant had refused to transfer the stock to the plaintiff, upon the ground that the defendant had a-by-law lien upon it for the purchase-money of the same, due to the defendant by one under whom the plaintiff claimed title, and it appearing that the plaintiff’s demand, made before suit upon the defendant, to transfer on the books of the defendant the, stock in question to the plaintiff, was refused solely upon the ground.of the defendant’s alleged lien, the defendant is estopped from afterwards *642setting up the defense to the plaintiff’s suit that the demand was not made upon the defendant at its principal place of business; and, the Supreme Court having, in answer to a certified question in this case (155 Ga. 222, 116 S. E. 783), held that the defendant corporation possessed no such lien upon the stock, and the judgment rendered for the plaintiff being otherwise supported by the evidence, the judgment is affirmed.. Judgment affirmed.
Decided July 16, 1923.
J. 8. Adams, for plaintiff in error.
Larsen & Crockett, contra.

Jenlcims, P. J., a/nd Bell, J., concur.